EXHIBIT 10.20

Letter of Agreement Theodore Weitz from

Teleglobe America Inc.

 

Mr. Theodore M. Weitz

 

Dear Ted:

 

This letter confirms our understanding and agreement with respect to your
position the day after the “Effective Time” as defined in the Agreement and Plan
of Merger among Teleglobe Bermuda Holdings Ltd (f/k/a Teleglobe International
Holdings Ltd), Teleglobe International Holdings Ltd (f/k/a Teleglobe Bermuda
Holdings Ltd) (“TIHL”) (pursuant to a joinder agreement), Vex Merger Subsidiary
Corp. and ITXC Corp., dated as of November 4, 2003, as amended. This letter
agreement shall be referred to as the “Agreement.”

 

We are pleased to confirm your position as Executive Vice President, Legal and
General Counsel of Teleglobe America Inc. (the “Company”), reporting to Liam
Strong, CEO. The scope for your responsibilities will include serving, to the
extent requested, as an officer or director of any subsidiary of TIHL, without
any additional compensation therefore and shall include such responsibilities
customarily attendant to the position of general counsel with similarly situated
companies.

 

You hereby agree to devote substantially all of your business time and
attention, your best efforts, and skills and ability to promote the interests of
the Company and its affiliates; to carry out your duties in a competent and
professional manner; and generally promote the interests of the Company and its
affiliates. Notwithstanding the foregoing, you may engage in civic or charitable
activities and manage your personal investments, provided that such activities
(individually or collectively) do not materially interfere with the performance
of your duties or responsibilities and provided that you shall not make personal
investments that result in you owing more than 5% of the voting stock of an
entity that competes with the Company or any of its affiliates.

 

Your principal office with respect to your duties for the Company will be
located in Princeton, New Jersey, subject to necessary travel requirements.

 

The following is a list of your employment conditions:

 

Base Salary: US $200,000 per annum, subject to annual increase as per the
Company’s practices.

 

Incentive Compensation: 75% of base salary at target performance level with a
maximum earnable bonus of 200% of base salary, subject to achievement of stretch
targets as defined by the Company or the applicable affiliate of the Company.

 

Long-Term Incentive Compensation: You will be eligible for the grant of options
under the applicable equity incentive plan or plans maintained by the applicable
affiliate of the Company (the “Equity Incentive Plans”).

 

Termination: If you are terminated by the Company without “cause” (as defined
below), you will be paid twelve (12) months base salary. This payment is in lieu
of any other severance payments you may be entitled to under any other plan or
legislation or law or policy. The treatment of your options will be as defined
under the terms of the Equity Incentive Plans.

 



--------------------------------------------------------------------------------

  c) Should the Company terminate your employment for “cause” (as defined
herein), then you will not be eligible for any severance payment as set forth
above. For the purposes of this Agreement, “cause” means (i) commission by you
of a felony, (ii) acts of dishonesty by you resulting or intending to result in
personal gain or enrichment at the expense of the Company or any of its
affiliates or subsidiaries, (iii) your material breach of this Agreement, (iv)
your contravention of specific written lawful directions from the Board of
Directors of the Company or the CEO, (v) conduct by you in connection with your
duties hereunder that is fraudulent, unlawful, or negligent, or (vi) misconduct
by you which seriously discredits or damages the Company or any of its
affiliates or subsidiaries. Upon a termination for cause, the treatment of your
options will be as defined under the terms of the Equity Incentive Plans.

 

  d) Should you resign for “good reason” (as defined herein), you will receive
the same amount of severance as you would receive if the Company terminates your
employment without cause. For the purposes of this Agreement, “good reason”
means the occurrence of any of the following without your written consent: (i)
action by the Company that results in a material diminution in your position,
authority, duties or responsibilities; (ii) the Company’s failure to make any
payment or provide any award or benefit to you under this Agreement pursuant to
the terms hereof; or (iii) the Company’s breach of any material term of this
Agreement; provided that the Company shall have fifteen (15) business days after
receipt of notice from you in writing specifying the deficiency to cure the
deficiency that would result in “good reason.” Upon a termination for good
reason, the treatment of your options will be as defined under the terms of the
Equity Incentive Plans.

 

In addition, upon a termination without cause or for good reason, you will
receive accrued and unpaid salary and accrued vacation and unpaid reasonable
business expenses incurred by you, in accordance with the policies and
procedures of the Company (the “Company Obligations”). Upon a termination for
any reason other than without cause or for good reason, other than the
applicable treatment of your options, you shall receive only the Company
Obligations.

 

Confidential Information and Business Ethics: You must agree to comply with the
policies governing business ethics and the protection of confidential
information by signing and returning the appropriate declaration form.

 

Noncompete: Should your employment be terminated by the Company, you will be
bound by noncompete provisions contained in the attached agreement for a period
of twelve (12) months after the date on which you receive your last pay.

 

It is understood that the employment conditions described above may be subject
to change in accordance with the Company’s Human Resources Policies.

 

Please indicate your acceptance of these employment conditions by signing this
document and returning the original copy with the Confidentiality and Noncompete
agreement to Nicole Lemay, Vice President, Human Resources.

 

Again, this Agreement shall only become effective upon the Effective Time. In
the event that the Effective Time does not occur, this Agreement shall be null
and void and shall have no further force or effect.

 

This Agreement contains the entire agreement between the parties with respect to
the subject matter of this Agreement and supersedes all prior agreements and
understandings, oral or written, between the parties with respect to the subject
matter of this Agreement, including, but not limited to, the Employment
Agreement between ITXC Corp. and you, dated May 14, 2003.

 

Ted, we would like to take this opportunity to wish you every success in your
career with us.

 



--------------------------------------------------------------------------------

Sincerely,

 

I accept the employment conditions described in this letter.

 

Signature:    /s/    THEODORE M. WEITZ       Date:    June 1, 2004     Theodore
M. Weitz             Signature:    /s/    GERALD PORTER STRONG       Date:   
June 1, 2004     Gerald Porter Strong            

 